DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 16, 2021.  As directed by the amendment: claim(s) 1 have been amended, claim(s) 24-32 and 34 have been cancelled, and no claim(s) have been added. Thus, claims 1-23, 33, and 35-37 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-23, 33, and 35-37 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dehnad (US 2016/0136335 A1).
Regarding claim 1, Dehnad discloses a self-powering electrostimulative graft product for treating a patient (e.g. Fig 3A/B:200/210), comprising: a porous graft matrix material receptive to ingrowth of new tissue when implanted in the patient at an implant site, the porous graft matrix material being impregnatable with body fluid of the patient when implanted (e.g. Fig 3A/B:210 [0121] the substrate may be a bio absorbable material); and a galvanic couple structure attached to the porous graft matrix material so as to be implanted at the implant site when the porous graft matrix material is implanted at the implant site (e.g. Fig 3A/B:212/214; [0108]), the galvanic couple structure including a cathode attached to an outer surface of or embedded in the porous graft matrix material and comprised of a first metal spaced from an anode attached to an outer surface of or embedded in the porous graft matrix material comprised of a second metal, the first metal being different from the second metal (e.g. Fig 3A; [0113]; [0127] silver anode and platinum cathode that are used to create the galvanic cell set-up); the galvanic couple structure operable to galvanically generate electric current when the porous graft matrix material is impregnated with body fluid of the patient (e.g. [0015]; [0127]), the electric current occurring from spontaneous redox reactions between the first metal and the second metal and extending in a path between the anode and the cathode, the path extending through amounts of the porous graft matrix material positioned between and separating the anode and the cathode (e.g. [0109]-[0111]; [0127]), the electric current when generated in the path being effective to stimulate growth of tissue of the patient in the amounts of the porous graft matrix material the galvanic cell process is used to treat infected tissue in order heal the tissue).
Regarding claim 2, Dehnad discloses wherein the porous graft matrix material is at least in part in the form of a tube; and the path extends in an axial direction along the tube (e.g. Fig 5A; Fig 12A).
Regarding claim 4, Dehnad discloses wherein the porous graft matrix material comprises collagen (e.g. [0134]).
Regarding claim 21, Dehnad discloses in a non-tubular form and comprising a plurality of said galvanic couple structures (e.g. [0029]; [0110]-[0111]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dehnad in view of Nagel (US 2017/0113038 A1).
Regarding claim 10, modified Dehnad is silent regarding wherein the galvanic couple structure generate an electrical current between the cathode and the anode in the range of about 5µA to about 500 mA when the graft is saturated in physiologic saline.
However, Nagel discloses wherein the galvanic couple structure generate an electrical current between the cathode and the anode in the range of about 5µA to about 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dehnad to incorporate the teachings of Nagel wherein the galvanic couple structure generate an electrical current between the cathode and the anode in the range of about 5µA to about 500 mA when the graft is saturated in physiologic saline for the purpose of utilizing a known current that is good for regeneration.
Regarding claim 13, modified Gross discloses wherein the cathode is spaced a distance of about 1 mm to about 20 mm from the anode (e.g. Nagel [0123]).
Regarding claim 22, modified Dehnad discloses wherein the cathode is spaced from the anode by a distance of at least 1 mm (e.g. Nagel [0123]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dehnad.
Regarding claim 14, Dehnad is silent regarding wherein the cathode has a helical shape.
Regarding claim 15, Dehnad is silent regarding wherein the anode has a helical shape.
However, Dehnad does disclose that the system can be in the shape of a tube and shows a combined helical shape of the galvanic cell which includes both the anode and the cathode (e.g. Fig 12a:330). Dehnad also discloses that the anode and the cathode can be separated if required by the embodiment.Therefore one of ordinary skill 
Regarding claim 16, modified Dehnad discloses wherein the anode and cathode both have a helical shape, and wherein helical turns of the anode are positions between and extend in a generally parallel fashion to helical turns of the cathode (e.g. Dehnad Fig 12a:330).
Claims 3, 5-9, 11-12, 17-20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dehnad in view of Soletti (WO 2015/100238)
Regarding claim 3, modified Dehnad is silent regarding wherein the porous graft matrix material has a laminate structure including a plurality of sheets of porous graft matrix material laminated to one another; the cathode is captured within the laminate structure between adjacent sheets of said plurality of sheets; and the anode is captured within the laminate structure between adjacent sheets of said plurality of sheets, with the anode spaced from the cathode. Dehnad does disclose that the stent may take on other configurations and shapes as detailed in [0138].
However, Soletti discloses an artificial graft device wherein the porous graft matrix material has a laminate structure including a plurality of sheets of porous graft matrix material laminated to one another; the cathode is captured within the laminate structure between adjacent sheets of said plurality of sheets; and the anode is captured within the laminate structure between adjacent sheets of said plurality of sheets, with the anode spaced from the cathode (e.g. Soletti
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dehnad to incorporate the teachings of Soletti wherein the porous graft matrix material has a laminate structure including a plurality of sheets of porous graft matrix material laminated to one another; the cathode is captured within the laminate structure between adjacent sheets of said plurality of sheets; and the anode is captured within the laminate structure between adjacent sheets of said plurality of sheets, with the anode spaced from the cathode for the purpose of utilizing another known structure for the porous graft matrix (e.g. Dehnad [0138]).
Regarding claim 5, newly modified Dehnad discloses wherein the porous graft matrix material comprises one or more decellularized membranous tissue sheets (e.g. Soletti p. 3 l. 31- p. 4 l. 2; p. 5 l. 2-17; p. 24 l. 22-30).
Regarding claim 6, newly modified Dehnad discloses wherein the porous graft matrix material comprises decellularized tissue selected from submucosal tissue, dermal tissue, pericardial tissue, amnion tissue, peritoneal tissue, or fascia tissue (e.g. Soletti p. 3 l. 31- p. 4 l. 2; p. 5 l. 2-17; p. 24 l. 22-30).
Regarding claim 7, newly modified Dehnad discloses wherein the decellularized membranous tissue sheets retain one or more native growth factors from a source tissue for the membranous tissue sheets (e.g. Soletti p. 3 l. 31- p. 4 l. 2; p. 5 l. 2-17; p. 24 l. 22-30).
Regarding claim 8, newly modified Dehnad discloses wherein the first metal is a biodegradable metal and the second metal is a biodegradable metal (e.g. Soletti
Regarding claim 9, newly modified Dehnad discloses wherein the first biodegradable metal and the second biodegradable metal exhibit an electrical potential difference of at least about 0.05V (e.g. Soletti p. 28 l. 16-35).
Regarding claim 11, newly modified Dehnad discloses wherein the first metal comprises zinc, magnesium or iron (e.g. Soletti p. 28 l. 16-35).
Regarding claim 12, newly modified Dehnad discloses wherein the first electrode and the second electrode are sized and configured to degrade within about 180 days after implantation of the tissue graft in a patient (e.g. Soletti p. 2 l. 26-31).
Regarding claim 17, newly modified Dehnad discloses wherein the porous graft matrix material is biodegradable (e.g. Dehnad: [0131]; [0133] Soletti p. 28 l. 7-35).
Regarding claim 18, newly modified Gross discloses wherein the first metal is a biodegradable metal, the second metal is a biodegradable metal and the porous graft matrix material is bioremodelable such that after implantation of the graft product at a site in the patient the porous graft matrix material is degraded as new tissue of the patient grows into the porous graft matri material, and the anode, the cathode, and the porous graft matrix material are completely degraded and eliminated from the side (e.g. Dehnad [0045]; [0056]; [0135]; [0152] Soletti p. 28 l. 7-35).
Regarding claim 19, newly modified Dehnad discloses wherein at least one of the anode and the cathode is electrically insulate by a biodegradable insulative polymer (e.g. Soletti Fig 1; p. 28 l. 7-35).
Regarding claim 20, newly modified Dehnad discloses wherein both the anode and the cathode are electrically insulated by a biodegradable insulative polymer (e.g. Soletti
Regarding claim 33, newly modified Dehnad discloses wherein the galvanic couple includes: (i) a cathode comprising iron or an iron alloy and an anode comprising magnesium or a magnesium alloy; or (ii) a cathode comprising iron or an iron alloy and an anode comprising zinc or a zinc alloy; or (iii) a cathode comprising zinc or a zinc alloy and an anode comprising magnesium or a magnesium alloy (e.g. Soletti p. 28 l. 7-35).
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dehnad  in view of Francis (e.g. US 6,312,474).
Regarding claim 35, modified Dehnad is silent regarding a medical product comprising the graft product of claim 1 sterilely enclosed within medical packaging.
Regarding claim 36, modified Dehnad is silent regarding wherein the graft product is in dry condition within the medical packaging.
Regarding claim 37, modified Dehnad is silent regarding wherein the medical packaging is moisture-resistant packaging.
However, regarding claims 35-37, Francis teaches a graft being packaged in a dry or dehydrated condition before being rehydrated and placed in the body (e.g. col 6 lines 23-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dehnad to incorporate the teachings of Francis to enclose the device in a dry, moisture-resistant medical packaging for the purpose of keeping the graft sterile.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Jessandra Hough							November 13, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792